Title: From George Washington to Henry Laurens, 27 February 1778
From: Washington, George
To: Laurens, Henry



Sir
Head Qrs Valley Forge Feby the 27th 1778

I am now to acknowledge the Honor of your several Favors of the 18–19 & 21st Instant, which with their respective Inclosures have been duly received.
In compliance with the Resolution of Congress of the 5th Inst., transmitted in your Letter of the 7th—I was about to take measures for appointing a Court Martial and bringing on the Trials, which they direct; But on recurring to the papers, you were pleased to send me, I do not find that the Committee have made any particular charges against the Officers, who are to be the Objects of trial. It was probably the intention of Congress, that these charges should be laid by me, but as I might err in doing it, and not fully correspond with their views in the

matter, especially as it would require considerable time and thought to make myself sufficiently acquainted with It, from the papers collected, I should think it would be most adviseable, for Congress to state explicitly the charges they wish to have exhibited against the Officers respectively; and then the business may be proceeded on with propriety.
Besides the above reasons, which operate generally against my exhibiting the charges, in the particular instance of General Schuyler, it is impossible for me to do it, as I do not know what instructions he had received from Congress from time to time as to the objects of his command—nor precisely what these were. Those appear to me necessary to be known, and essential to carrying on a prosecution against him. When Congress shall have arranged these points and are pleased to honor me with them, I will pursue the speediest measures to bring on the Trials. The sooner this can be done, the better, as some of the parties are extremely anxious and strongly importune it.
Baron Steuben has arrived at Camp. He appears to be much of a Gentleman, and as far as I have had an opportunity of judging, a man of military knowledge and acquainted with the World.
The inclosed Extract of a Letter from Genl Putnam will shew, how great the distresses are in that Quarter for want of Money—He has described their necessities so fully, that it is unnecessary for me to add upon the subject. I shall only observe, that his account is more than justified by many other Letters & that I am persuaded the earliest possible supply will be forwarded, that the very important and interesting works carrying on there may not be the least retarded.
I am under some embarrassments respecting the 13th Virginia Regiment. It was raised on the West side of the Alleghaney and towards Pittsburg with assurances from the Officers, it is said, that the Men would not be drawn from that Quarter. This circumstance, added to the disturbances by the Indians & the exposed situation of their families, has been the cause of great desertions, and is at present the source of much uneasiness; and the more so as part of the Regiment was never marched from thence. I think the whole should be united, either here or there, and wish Congress to direct me upon the subject. At the same time that their case, if truly represented, seems to be hard, and to merit the indulgence they claim, I would observe that the 12th Regiment from the Western parts of the same State, and the 8th & 12th Pensylvania from the Frontier Counties of this have similar pretensions, and might become uneasy and apply for a like indulgence.
Agreable to the directions of Congress, I shall send a Major General to Rhode Island—Though the number of Officers here of this rank, from one cause & another is greatly reduced and more so than it ought to be in point of policy.

Our loss of Matrosses the last Campaign in killed and wounded was considerable, and it has been not a little encreased this winter by desertions from Colo. Proctors Corps. From these circumstances we are very weak in this line, and I request that Congress will be pleased to order Colo. Harrison’s Regiment of Artillery to march from Virginia as early as the Roads will admit and join this Army. I have the Honor to be with great respect Sir Your Most Obedt Servant

Go: Washington

